

	

		II

		109th CONGRESS

		1st Session

		S. 901

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. Allen introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide States that meet certain requirements with

		  waivers of the adequate yearly progress provisions of the Elementary and

		  Secondary Education Act of 1965.

	

	

		1.Short titleThis Act may be cited as the

			 Flexibility for Champion Schools

			 Act.

		2.State

			 waiversSection 1111(b)(2) of

			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is

			 amended by adding at the end the following:

			

				(L)Waivers

					(i)In

				generalThe Secretary shall grant each State that meets the

				requirements of clause (ii) a waiver of all provisions of this Act related to

				adequate yearly progress.

					(ii)RequirementsThe

				requirements referred to in clause (i) are as follows:

						(I)The State

				establishes academic content standards in reading, writing, and mathematics,

				and tests in such subjects—

							(aa)in

				reading and mathematics, in grades 3 through 8 and at least once in secondary

				school; and

							(bb)in

				writing, at least once in elementary school, middle school, and secondary

				school.

							(II)The State

				establishes academic content standards in the categories of science, and United

				States history and civics, and tests at least once in each such category in

				elementary school, middle school, and secondary school.

						(III)The State makes

				available to the public the results of all such testing, in the aggregate and

				disaggregated by groups of students, as determined under section

				1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965

				(except in a case in which the number of students in a group is insufficient to

				yield statistically reliable information or the results would reveal personally

				identifiable information about an individual student), for—

							(aa)each local

				educational agency located within the State; and

							(bb)each elementary

				school, middle school, and secondary school served by such local educational

				agency.

							(IV)The State sets

				pass-rate goals on such tests that each school and local educational agency

				shall meet. These goals shall be determined by the State educational agency and

				shall not be subject to change or modification by the Department as part of the

				process of granting a waiver under this subparagraph.

						(V)The State shall

				determine the conditions under which students with disabilities and students

				who are limited English proficient take State tests or alternative assessments.

				Such determinations by the State shall comply with the Individuals with

				Disabilities Education Act (20 U.S.C. 1400 et seq.).

						(VI)The State holds

				schools and local educational agencies accountable for meeting its pass-rate

				goals. The State shall take actions to address achievement gaps on State tests

				affecting groups of students, as determined under section 1111(b)(2)(C)(v)(II)

				of the Elementary and Secondary Education Act of 1965. The State shall

				determine the consequences for schools and local educational agencies that fail

				to meet the pass-rate goals set by the State, and the State’s determination of

				consequences shall not be subject to change or modification by the Department

				as part of the process of granting a waiver under this subparagraph.

						(VII)The State shall

				determine goals for secondary school graduation rates and a State’s

				determination of the State’s goals and the types of diplomas the State issues

				shall not be reviewable by the

				Department.

						.

		

